AMENDMENT TO SETTLEMENT AGREEMENT

PARTIES TO THE AGREEMENT

This Amendment to Settlement Agreement (“this Amendment”) is entered into by and
between Joseph C. Loomis (“Plaintiff” or “Loomis”) and SupportSave Solutions,
Inc., a Nevada corporation (“Defendant” or “SSVE”). Plaintiff and Defendant
shall hereinafter be referred to as “the Parties” and individually as a “Party.”

RECITALS

A.                On or about January 7, 2011, Plaintiff commenced an adversary
proceeding in the United States Bankruptcy Court in and for the District of
Arizona (“the Bankruptcy Court”) entitled Loomis v. SupportSave Solutions, Inc.,
Case No. 2:11-ap-00051-RJH (the “action”). The complaint in the action alleges
that on January 26, 2010, after the commencement of his bankruptcy case, the
Debtor made a payment of $500,000 to Defendant without prior approval of the
Bankruptcy Court and that the entire payment is subject to being ordered
immediately returned to the bankruptcy estate. The payment was made pursuant to
a written Stock Subscription Agreement executed by and between Loomis and
Defendant on or about January 1, 2010 whereby Loomis agreed to purchase 833,333
shares of common stock in Defendant (“the stock sale”).

B.                 On or about February 10, 2011, the Parties entered into a
Settlement Agreement (“the Settlement Agreement”). Pursuant to the terms of the
Settlement Agreement, SSVE agreed to pay Loomis the sum of $200,000 immediately
upon entry of an order of the Bankruptcy Court approving the Settlement
Agreement. The Settlement Agreement further provided that Loomis would return to
SSVE 333,332 shares of SSVE common stock. The Settlement Agreement further
provided that, upon approval of the Settlement Agreement and for 180 days
thereafter, Loomis was permitted to sell his remaining shares of stock in SSVE
for a price of not less than $.35 per share. The Settlement Agreement provided
that, at the conclusion of said 180-day period, SSVE would buy back all of the
remaining shares of SSVE stock sold to Loomis by means of the stock sale for an
amount such that Loomis is reimbursed in the total amount of $500,000 as a
result of the transactions discussed herein. The Settlement Agreement further
provided that, in the event that SSVE fails to make such payment, Loomis was
entitled to submit a stipulation for entry of judgment and judgment thereon in
order to obtain a judgment from the Bankruptcy Court in the amount due together
with attorney fees in the sum of $5,000. A true and correct copy of the
Settlement Agreement is attached hereto as Exhibit “A”.

C.                On or about February 28, 2011, the Bankruptcy Court entered
its Order Granting Motion for Authorization to 1) Settle Litigation with
SupportSave Solutions, Inc. and to 2) Utilize Cash Received to Fund Retainers of
Counsel.

D.                On or shortly after February 2011, SSVE did in fact pay the
sum of $200,000 to Loomis and Loomis tendered 333,332 shares of common stock to
SSVE.

 

 

 

E.                 Loomis attempted to sell his remaining shares but has been
unable to consummate and/or conclude a sale of such shares.

F.                 On or about April 1, 2011, Loomis was advised by SSVE that,
it would not be able to purchase the remaining shares of his stock on or about
August 28, 2011 and, yet, it wanted Loomis to agree to forego submitting the
stipulation for entry of judgment to the Bankruptcy Court and to prevent
judgment from being entered against it by the Bankruptcy Court.

Loomis advised SSVE that he would be willing to forbear seeking entry of
judgment against SSVE on August 28, 2011 and to extend the time in which SSVE
has to pay the balance due under the Settlement Agreement approved by the
Bankruptcy Court up to and including April 1, 2012 provided that: 1) SSVE agree
to pay Loomis monthly forbearance payments at the rate of 8% per annum on the
$300,000 from April 1, 2011, and due and payable on the first day of each month;
2) that immediately and within 48 hours of approval of this Amendment by the
Bankruptcy Court, SSVE pay to Loomis the past due forbearance payments (for
April, May, June, July and August) in the total amount of $10,000; that in the
event SSVE fails to pay any future forbearance payment within 5 business days of
the date on which it is due, the forbearance payment rate owed on such payment
will increase to 10%; that all payments will be made by means of wire transfer;
that the balance of $300,000 owed will be due and payable on April 1, 2012; and
that in the event of any failure of SSVE to meet these terms, Loomis shall be
authorized and permitted to submit the stipulation for entry of judgment in the
amount of $305,000 along with the proposed judgment both of which are attached
hereto as Exhibit “B” to the Bankruptcy Court and to obtain entry of judgment in
said amount on 5 days notice to SSVE sent to it by electronic mail addressed as
follows: chris@supportsave.com.

G.    SSVE has agreed to the terms proposed by Loomis.

AMENDED SETTLEMENT TERMS

NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, the Parties agree that the Settlement Agreement entered into on or about
February 2, 2011 and approved by the Bankruptcy Court on February 28, 2011 is
amended to include the following terms:

1.      Forbearance Agreement. Provided that the terms of this Amendment are met
without default, Loomis agrees to forbear on his right to submit the Stipulation
for Entry of Judgment and Judgment in the amount of $300,000 to the Bankruptcy
Court on or after August 28, 2011 as he would otherwise be entitled to do under
the Settlement Agreement approved by the Bankruptcy Court on February 28, 2011.

2.      Commencing as of April 1, 2011, SSVE agrees to make forbearance payments
to Loomis on a monthly basis in the amount of 8% of the sum of $300,000 or
$2,000 per month with each forbearance payment due and payable on the first
business day of each month.

2

 

 

3.      That immediately and within 48 hours of approval of this Amendment by
the Bankruptcy Court, SSVE shall pay to Loomis the past due forbearance payments
(for the months of April, May, June, July and August) in the total amount of
$10,000.

4.      In the event that SSVE defaults and fails to make any forbearance
payment due under this Amendment within 5 business days after it is due, the
rate owed on such payment shall increase to 10%.

5.      All payments will be made by means of wire transfer to Loomis directed
to him as follows:

Wells Fargo Bank

Act# 5535016603

Routing# 124002971

 

6.      The remaining principal balance in the amount of $300,000 shall be due
and payable on or before April 1, 2012.

7.      In the event of any default by SSVE on the terms and conditions set
forth herein, Loomis is authorized and shall be permitted to submit the
Stipulation for Entry of Judgment in the amount of $305,000 and the Proposed
Judgment in the amount of $305,000, attached hereto as Exhibit “B”, to the
Bankruptcy Court and to obtain entry of judgment in said amount provided that
Loomis provide to SSVE 5 court days notice of such submission by means of
electronic mail addressed to SSVE as follows:chris@supportsave.com.

8.      In the event that any provision of this Amendment is determined to be
unenforceable for any reason, it shall be deemed severed from this Amendment and
shall not affect the enforceability of the remaining provisions.

9.      Except as expressly modified by the Amendment, the provisions of the
Settlement Agreement shall remain binding on the Parties.

10.  Loomis shall immediately seek Bankruptcy Court approval of this Amendment.
It is further agreed that this Amendment is of no force and effect unless and
until it is approved by the Bankruptcy Court and in the event approval is not
obtained for any reason, the Settlement Agreement shall remain valid and binding
and in full force and effect as if this Amendment had never been made.

3

 

I HAVE READ THE FOREGOING AMENDMENT TO SETTLEMENT AGREEMENT AND I ACCEPT AND
AGREE TO THE PROVISIONS CONTAINED THEREIN AND HEREBY EXECUTE IT VOLUNTARILY
AFTER HAVING HAD THE OPPORTUNITY TO DISCUSS THE SAME WITH COUNSEL AND WITH FULL
UNDERSTANDING OF ITS CONSEQUENCES.

 

DATED: September 9, 2011

 

SUPPORTSAVE SOLUTIONS, INC.

By: /s/ Chris Johns

Chris Johns

Chairman and Chief Executive Officer

 

DATED: September 9, 2011

By: /s/ Joseph Loomis

Joseph Loomis

Plaintiff and Debtor-in-Possession

